Citation Nr: 0606461	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  03-03 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for right eye blindness.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to January 
1953.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2002 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in St. Petersburg, Florida, that denied the benefits 
sought on appeal.  The veteran originally sought a travel 
board hearing in connection with his appeal, but later 
withdrew the request.  


FINDING OF FACT

The veteran's right eye blindness was not incurred in or 
aggravated by any incident of active military service.  

CONCLUSION OF LAW

The criteria for service connection for the veteran's right 
eye blindness have not been met.  38 U.S.C.A. §§1110, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§3.102, 3.159, 
3.303, 3.304, (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

The veteran seeks service connection for blindness in his 
right eye.  He argues that while serving on active military 
duty in Korea, he was cleaning a photographic lens when a 
cleaning chemical (carbon tetrachloride) doused both of his 
eyes, damaging his right eye and causing his current 
blindness.

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  
38 U.S.C.A. §1110; 38 C.F.R. §3.303(a).  See also Pond v. 
West, 12 Vet. App. 341, 346 (1999).  A claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. §5107(a), and 
the veteran was clearly advised in a November 2001 letter of 
the need to submit medical evidence of a relationship between 
his current disability and an injury, disease or event in 
service.

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.  The record does not indicate that the 
veteran sustained an in-service event as he claims.  Assuming 
such an incident occurred, the record does not include 
competent medical evidence of a nexus between the in-service 
incident claimed by the veteran and any current vision 
disorder.  The claim is denied on these bases.  

The record indicates that at the time he entered active 
military service in March 1951, the veteran was noted to have 
myopia.  Upon his separation in January 1953, he was noted to 
have ametropia.  Ametropia is "an error of refraction so that 
with the eye at rest the retina is not in conjugate focus 
with light rays from distant objects." Stedman's Medical 
Dictionary 58 (26th ed. 1995).  Thus, while the veteran 
contends that his claim is for right eye blindness, both at 
the time of his entrance onto active military duty and his 
discharge therefrom, he was noted to have a congenital defect 
of the eye.  Congenital or developmental defects are not 
diseases or injuries for the purposes of service connection. 
38 C.F.R. § 3.303(c), 4.9 (1999). Service connection, 
however, may be granted for a congenital disease on the basis 
of aggravation. See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; 
VAOPGCREC 82-90. 
Winn v. Brown, 8 Vet. App. 510, 516 (1996).  

Firstly, there is no evidence of record to indicate that the 
veteran sustained the in-service injury as he alleges.  While 
the veteran has submitted copies of two photographs (one 
showing him frontal face; the other full body), both of these 
photographs show an individual with a bandage on his left, as 
opposed to his right eye.  In particular, the latter photo is 
not subject to misinterpretation due to reverse imaging, as 
an individual also appears in the photograph with the 
initials "MP" on his helmet - the customary uniform for a 
military policeman.  

The service medical records do not document the occurrence of 
this incident, and it appears the records were made with 
relative frequency, accuracy, and completeness.  
Additionally, as noted above, both the veteran's separation 
and entrance examinations revealed myopia and ametropia, 
refractive errors of the eyes, but no other problems or 
incidents with his eyes during service were documented.  

Assuming the occurrence of the in-service incident as alleged 
by the veteran, there is no competent medical evidence of a 
linkage between any in-service incident and any worsening of 
the right eye refractive error.  By "competent medical 
evidence" is meant in part that which is provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a).  See Holbrook v. Brown, 8 
Vet. App. 91 (1995) (The Board has the fundamental authority 
to decide a claim in the alternative.).

Medical records dated in June 2002 from Richard G. Shugarman, 
M.D. indicate that a vessel burst in the veteran's right eye 
more than thirty years ago, resulting in the poor visual 
acuity the veteran now experiences.  Dr. Shugarman's 
examination June 2002 also revealed the veteran is unable to 
count fingers with his right eye at a distance greater than 
one foot.  In July 2002, the veteran was diagnosed as having 
probable macular degeneration of the right eye.  

There is no competent medical evidence in support of the 
claim.  The only evidence of a nexus between the veteran's 
blindness and the carbon tetrachloride incident are the 
veteran's own statements and contentions.  The record does 
not show the veteran is medically trained and he is not 
competent to offer an opinion that requires specialized 
training, such as the etiology of a medical disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Moreover, medical records from Dr. Shugarman indicate the 
cause of the veteran's poor visual acuity to be a vessel that 
burst more than thirty years prior to the date of Dr. 
Shugarman's examination in 2002.  This record is not only 
significant in its identification of the cause of the 
veteran's eye problem, but also because it dates its onset to 
the 1970s, which is more than twenty years after the 
veteran's discharge from service.  

The preponderance of the evidence is against the claim, and 
the appeal is therefore denied.

Duty to Notify and Assist

VA has fulfilled its duty to notify and to assist the veteran 
in the development of his claim.  The law requires that when 
a complete or substantially complete application for benefits 
is filed, VA must notify a claimant and his representative, 
if any, of any information and medical or lay evidence 
necessary to substantiate the claim.  Notice must inform a 
claimant of (1) any information and evidence not of record 
needed to substantiate the claim; (2) what information VA 
will seek to provide; and (3) what information the claimant 
is expected to provide.  VA must also ask the claimant to 
submit any pertinent evidence in his possession.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).  

The original rating decision on appeal was made in March 
2002.  The lack of any pre-decision notice is not prejudicial 
to the veteran.  Sufficient notice was provided by the RO 
prior to the transfer and certification of the veteran's case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

After being advised of what evidence would substantiate his 
claim, in a February 2002 telephone conversation, the veteran 
specifically advised VA that he could provide no further 
contact information to aid in the attainment of his private 
medical records.  The Board further notes that the veteran is 
represented and has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices. Moreover, neither the veteran nor his 
representative has alleged any prejudice with respect to the 
timing of the notification, nor has any been shown.  

The law places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  In this 
case, the veteran's service medical records are of record.  
Although the veteran contends that other service medical 
records were destroyed by fire, he indicates that he was so 
informed shortly after his discharge.  However, the record 
indicates that the veteran's service medical records were 
received in 1955, in connection with another claim for VA 
benefits.  

The RO has obtained all available post-service VA and private 
medical records identified by the veteran.  Although the 
veteran identified some private medical records that are not 
associated with the file, efforts were made to retrieve each 
of these records and it was determined that those missing are 
simply unavailable.  Specifically, P. Paston, M.D. and the 
New York Eye and Ear Infirmary had no available records and 
requests made to Rubin Brecher, M.D. received no reply.  
Requests were submitted to Dr. Greenberger at both his old 
and current addresses with no reply received, and the veteran 
was instructed to complete an updated VA Form 21-4142 for Dr. 
Greenberger, but failed to do so.  Finally, the veteran 
identified a Dr. Rosenthal as a treating physician in VA 21-
4142 forms but also indicated that the doctor was out of 
practice or deceased.  Efforts were not made to locate these 
unavailable records.  In February 2002, the veteran advised 
the RO that he was unable to provide more specific mailing 
addresses for the physicians due to the passage of time.  

The veteran has not been afforded a VA examination in 
connection with his claim for service connection, but such an 
examination is unnecessary to make a decision in this case.  
Under the VCAA, a medical examination or medical opinion is 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent lay or 
medical evidence of a currently diagnosed disability or 
persistent or recurrent symptoms of a disability; (2) 
establishes that the veteran suffered an event, injury, or 
disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with an established 
event, injury or disease in service or with another service-
connected disability.  38 C.F.R. § 3.159(c) (4).  

While the record clearly reflects that the veteran has been 
currently diagnosed with blindness in his right eye, as noted 
above, there is absolutely no competent evidence that he 
suffered an event, injury or disease in service that resulted 
in this current diagnosis, nor is there any competent medical 
evidence that the right eye blindness is in any way 
associated with an established event, injury or disease in 
service.  

In this circumstance, there is no duty on the part of VA to 
provide a medical examination, because as in Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), the appellant has 
been advised of the need to submit competent medical evidence 
indicating that he has the disorder in question, and further 
substantiating evidence suggestive of a linkage between his 
active service and the current disorder, if shown.  The 
veteran has not done so, and no evidence thus supportive has 
otherwise been obtained.  Here, as in Wells, the record in 
its whole, after due notification, advisement, and assistance 
to the appellant under the VCAA, does not contain competent 
evidence to suggest that the disorder is related to the 
veteran's military service.  In the absence of such 
corroborating evidence, a current examination could do no 
more than speculate about the required nexus based on the 
veteran's unsubstantiated account of service events.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159.  

ORDER

Service connection the veteran's right eye blindness is 
denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


